COURT OF APPEALS OF VIRGINIA


Present: Judge Bray, Senior Judges Duff and Overton
Argued at Alexandria, Virginia

JOSEPH JOHNSON, JR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 0348-98-4                  JUDGE CHARLES H. DUFF
                                               JUNE 22, 1999
COMMONWEALTH OF VIRGINIA

            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                  Benjamin N. A. Kendrick, Judge

          Leo R. Andrews, Jr., for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Appellant contends that the trial court erred in admitting a

copy of a prior order where the original was lost or destroyed.

Appellant also contends that the trial court erred in entering an

order on February 6, 1997, which vacated an earlier order.   For

the following reasons, we affirm appellant's convictions.

                                I.

              THE ORDERS IN CASES 93-321 and 93-322

                       A.   The 1993 Charges

     On March 23, 1993, appellant appeared before Arlington County

Circuit Court Judge Paul F. Sheridan on Case No. 93-321, charging




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
appellant with statutory burglary, a felony. 1     Appellant,

appellant's attorney (Evans), and the Commonwealth's attorney

presented Judge Sheridan with a "plea agreement memorandum"

under which appellant agreed to plead guilty pursuant to North

Carolina v. Alford, 400 U.S. 25 (1970), to the lesser-included

offense of misdemeanor unlawful entry.      In exchange for his

Alford plea, the Commonwealth moved "to nol pros" Case No.

93-322, involving grand larceny.      Without objection, Judge

Sheridan nolle prosequied Case No. 93-322.

         B.   The Expungement Petition and June 16, 1995 Hearing

     On May 3, 1995, appellant filed a motion for expungement in

which he alleged the following:

              That your petitioner, Joseph Johnson, . . .

              . . . was arrested on the 11th day of
              January, 1993, by the County of ARLINGTON
              Sheriff's Department for "Statutory Burglary
              and Grand Larceny" . . . .

                   2. That your petitioner, Joseph
              Johnson, was innocent of any and all charges
              aforesaid.

                   3. That on the 23th day of March,
              1993, in the General Circuit Court of the
              County of ARLINGTON, Virginia, the
              Commonwealth of Virginia, by her Attorney
              for the Commonwealth of the County of
              ARLINGTON moved for a nolle prosequi of said
              charges, which motion was granted by the
              Court at that time.


     1
      The facts that follow are contained in a March 23, 1993
transcript that was made a part of the appellate record.


                                  - 2 -
     There are no transcripts or orders regarding the

expungement proceeding.   The only information about that

proceeding is contained in the April 29, 1996 transcript from

appellant's forgery trial.   At that trial, Sheila Norman, "the

Assistant Commonwealth Attorney who handles expungements

usually," testified that, on June 16, 1995, she learned through

a circuit court judge that appellant's "expungement proceeding

was on the docket" to be heard that day.    That was the first

time Norman was advised of the petition.    After hearing

conflicting arguments from appellant and Norman, the trial judge

denied appellant's petition for expungement.

          C.    The Show Cause Hearing in Case No. 93-321

     On June 16, 1995, the same date as appellant's expungement

hearing, appellant appeared before Judge Sheridan regarding "a

show cause letter dated March 9, 1995." 2   At that hearing, the

Commonwealth asserted that appellant "still owes $1,500 in

restitution."   Appellant averred that his probation was

transferred "from Virginia to Maryland" where he had "been

making minimum payments of $50 to the probation officer" there.

     Appellant stated, "And now that I am aware that this

probation has expired as of March 23, [1995] Your Honor, I would




     2
      A copy of the transcript of that hearing is contained in
the appellate record.


                                - 3 -
be willing to – actually I'm in the position within the next 30

days to pay off whatever balance that exists."

     The trial judge indicated that the Virginia probation

office requested that appellant's probation be extended.     He

then ruled that he was "extend[ing] the probation to March 23,

1996 for lack of compliance" and because appellant's "probation

conditions weren't carried out within the time period."

        D.   The April 26, 1996 Forgery and Uttering Trial

     On August 21, 1995, appellant was indicted for forging and

uttering the order in Case No. 93-321, the order upon which

appellant relied to expunge his record and the case in which

Judge Sheridan extended probation two months earlier.   The

Commonwealth alleged that appellant visited the circuit court

clerk's office on June 7, 1995, and stole the original orders

from the file and the order book for Case No. 93-321 relating to

his 1993 misdemeanor conviction.   According to the Commonwealth,

appellant prepared a forged order for Case No. 93-321 indicating

that the charges were nolle prosequied.   The Commonwealth

alleged that appellant then substituted a photocopied forgery

for the original conviction order when he returned the file to

the clerk.   At appellant's trial, because the circuit court had

no original orders from which to make certified copies, the

Commonwealth sought to admit a copy of the conviction order

provided by appellant's probation officer.


                               - 4 -
     Prior to the introduction of evidence at appellant's April

29, 1996 trial, appellant's attorney questioned how the

Commonwealth intended to prove the contents of the original

order that was allegedly stolen and replaced with a forgery.

The Commonwealth explained that it intended to present a copy of

the original order received from the file of appellant's

probation officer, Carol Hawkins, and to establish its

authenticity through the testimony of Hawkins and two circuit

court assistants, Vickie Separis and Beth Davis. 3   In support,

the prosecutor made the following assertion:

          [The copy of the original order] will be
          Exhibit No. 1. It is the actual conviction
          of the defendant. Our evidence would show
          that circumstantially the defendant took it
          and destroyed it. The way that I would
          prove to – intend to introduce it is because
          Vicki Separis recognizes it that this was
          the actual conviction order that had been in
          the file before it was given to the
          defendant.

               She also got a copy of – the copy that
          I am using was supplied by the probation
          office because they kept a file of his
          actual conviction order and then since then
          they have requested the book and page
          photographs entered from the Supreme Court
          and as I've gotten the actual conviction
          order and she has compared them, it is the
          same thing now. And I am going to use the
          presumption of regularity as to judicial

     3
      On August 31, 1998, we denied part of appellant's petition
for appeal in which he presented an argument regarding the
admissibility of testimony from Separis and Davis, and ruled
that "Code § 19.2-271 was not applicable" to bar their testimony
at trial.


                              - 5 -
          proceedings which apply here and the
          presumption that this is accurate and true.

     The Commonwealth's attorney further asserted that she was

"not trying to prove the contents" of the order.   Instead, she

merely intended to prove that appellant was convicted in Case

No. 93-321 and that the case was not nolle prosequied as

indicated in the alleged forgery.

     Defense counsel objected, citing Code §§ 8.01-389(A) and

18.2-391(C) as methods and procedures by which the order might

be made admissible had the Commonwealth sought to do so.   The

prosecutor explained that the order could not be authenticated

and certified because "the original has been destroyed and they

can't" certify a copy.

     Defense counsel pointed out the procedure in Code

§ 8.01-394 for proving lost records and argued that the

Commonwealth chose not to follow it.   Following a brief recess,

the following colloquy took place:

          THE COURT: Is this the copy that you were
          referring to? Have I been given –

          [THE PROSECUTOR]: Your Honor, I was wrong.
          The defense attorney had it at the time, and
          when you asked if it had been certified, I
          thought that it had been. It actually had
          - this is a copy that was given to the
          probation officer before all of this
          happened back in 1993 so that they could




                              - 6 -
          start monitoring him and that was certified
          at the time – from the original. 4

          THE COURT:   That changes things, doesn't it?

          [DEFENSE COUNSEL]: Well, sir, if that order
          had a date – if the certification has a
          date, I would agree with this Court. But it
          doesn't have –

          THE COURT: But [Code § 8.01-391]C doesn't
          say that. C doesn't say whether the
          original is in existence or not provided
          that such copy is authenticated as a true
          copy by the Clerk or Deputy Clerk of such
          Court and dated. It doesn't say that.

     The trial judge ruled as follows:

          Well, I think this document as certified 5
          satisfies the statutory requirements and
          your objection is overruled, Mr. King, and
          your exception is noted.

     The prosecutor then informed the trial court of other

documents she intended to introduce for admission.   She stated:

          [T]he best way we should probably settle
          this issue of the exception, is I have a
          document that I will put in as
          Commonwealth's Exhibit No. 2, will be a
          photocopy of his actual nol pros order.
          That also – that is not certified. It is
          missing out of the – the original is missing
          out of the file I believe and so I would be
          introducing it not just based on its
          certification but because it is something



     4
      Contrary to statements in the trial transcript, the copy of
the order provided by Hawkins and admitted as Commonwealth's
exhibit 1, contained no certification, no attestation, or any
indicia that it was a copy created from the original.
     5
      As previously explained, there is no evidence that
Commonwealth's exhibit 1 was certified. See supra note 4.


                               - 7 -
          that has been recognized by the Clerk.       The
          Clerk knows what it is.

               Then the third thing I am going to be
          submitting is the fake order, the
          constructed order. And, of course, that can
          never be certified. It's false. It is just
          a piece of paper that was put in the file
          . . . .

     The following exchange ensued:

          [THE PROSECUTOR]: Your Honor, if you think
          8.01, the section referred to was preventing
          from [sic] introducing the nol pros order,
          if it is not certified, I can ask that we
          - I can get – now that they have gotten the
          book and page from the Supreme Court, they
          can use that as an original I learned during
          the break from Ms. Separis. They can use
          that as an original and I could produce a
          certified copy and have that in my exhibits.

          THE COURT:   I think you should do that. 6

     Separis, a court assistant in the circuit court clerk's

office, testified that her duties include "providing . . .

administrative support" and photocopying.   Separis testified

that she saw appellant on June 7, 1995, when he "c[a]me into the

Clerk's office asking for copies of a file and [she] went to go

look for the file for him."   Separis gave the files to appellant

who "had them for probably fifteen to twenty minutes."       Because

of other activity in the office, Separis did not watch appellant


     6
      Despite the trial judge's belief that it should be done, at
no time during the trial did the Commonwealth's attorney
introduce or offer "the nol pros order" and "book and page" that
she presented was received from the Supreme Court and that the
trial judge agreed should be done.


                               - 8 -
closely.   According to Separis, appellant "asked for certified

copies of" the orders in the two cases, however, she "noticed

that they were Xeroxed."   Separis testified as follows:

            When [appellant] asked for a certified copy,
            I told him that I needed to find the
            original in order to give him a certified
            copy because all this was was a copy and our
            office policy is not to give a certified
            copy of a copy.

     Separis also noticed that "most of the contents of the file

were copies" and that the returned file "was pretty thin."

Appellant told Separis that "his name was Kevin Stevens," that

an attorney named Vernon Evans "needed [the copies] right away

for an expungement that was going to happen pretty soon," and

that he, appellant, could be reached at Evans' office.     Separis

also testified about a "book and page" collection in which the

clerk's office maintains copies of every document.   The "book

and page" collection is accessible to the public.    When Separis

looked in "the book and page" compendium, the orders from the

two cases "were mysteriously missing."   Separis later met with

appellant's probation officer who provided her with a photograph

of appellant and "the original that they received in the office

from our office of the court orders that were provided in those

cases."    Separis identified Commonwealth's exhibit 1, the copy

of the order supplied by the probation officer, as "the original

sentencing order from case CR 93-321," and Commonwealth's

exhibit 2 as "the nol pros order that was in the case CR

                                - 9 -
93-322."   The trial judge admitted the exhibits without further

objections or comments.

     Separis testified that, after viewing the photograph

provided by Hawkins, she realized that appellant was the person

who claimed to be Kevin Stevens.   Separis also inspected the

judgment lien books and "observed that there were several pages

torn out," including a page containing a judgment written

against appellant.

     Circuit court assistant Beth Davis testified that she was

typing an order relating to Probation Officer Hawkins' letter to

the trial judge advising him of appellant's "nonpayment of

restitution."   Davis had attached Hawkins' letter to the two

files numbered 93-321 and 93-322 and placed the files on the

floor.   When appellant entered the clerk's office looking for

the files, Davis provided them to Separis.   When appellant

returned the files, "the probation officer's letter was gone."

Davis testified about what occurred after appellant returned the

files:

           Just at that time when I was looking for the
           probation officer's letter, the first thing
           I did was just open the top file to see if
           maybe it had been slid inside the file and
           that is when I realized at the time that the
           only contents of that file were all copies.
           There were no original signatures of
           anything that was there that I would assume
           would be there before.




                              - 10 -
Davis telephoned Probation Officer Hawkins and requested a copy

of the missing letter to the judge to attach to the order.

     Carol Hawkins testified that she was appellant's probation

officer for his March 1993 conviction for which "[h]e received a

twelve-month, all suspended sentence . . . and two years of

probation with some special conditions."   Hawkins identified the

letter she wrote to the trial judge.   The letter referenced

appellant's name and "Case No.: CR93-321 & 322" and discussed

his March 23, 1993 sentence and the fact that he had failed to

pay court-ordered restitution.   After the clerk's office

contacted her, Hawkins delivered her entire file relating to

appellant to the clerk's office.

     Assistant Commonwealth's Attorney Norman testified that she

represented the state in appellant's June 16, 1995 expungement

proceeding.   At that proceeding, Norman disagreed with

appellant's contention that the charge was nolle prosequied.

According to Norman, the trial judge dismissed the expungement

petition after considering arguments from her and appellant.

Norman also identified Commonwealth's exhibit 7, a document

entitled "Motion to Lessen Sentence" filed on February 8, 1994,

in which appellant wrote that "[o]n or about March 23rd, 1993,

Defendant was sentenced a [sic] two (2) year probation, and with

an order of restitution to be paid."




                              - 11 -
     During the testimony of Separis, the trial court admitted

Commonwealth's exhibit 1.    The jury found appellant guilty of

both charges.

           E.   Admissibility of Commonwealth's Exhibit 1

                1.   The Commonwealth's 5A:18 Argument

     The Commonwealth contends that appellant is barred from

arguing against the admissibility of the exhibit because he put

forth a different argument in his reply brief at the petition

stage.   In his petition, appellant contended, inter alia, that

Commonwealth's exhibit 1, the uncertified copy of the conviction

order contained in the probation officer's file, was not a true

copy pursuant to Code § 8.01-391(B) or (C).    This argument

encompassed both authentication and certification.       See Owens v.

Commonwealth, 10 Va. App. 309, 311, 391 S.E.2d 605, 605-06

(1990) (holding that "authenticated" and "certified" are

synonymous terms).    In our order dated August 31, 1998, we

granted an appeal on the issue of whether "the trial court

err[ed] by not requiring the Commonwealth to establish the

contents of [the] missing circuit court order without

satisfying[, inter alia, Code] Sections 8.01-389 and 391."

Those code sections relate to the authentication and

certification of an official document.    Because this issue was

before the trial court and argued in appellant's petition, we

will address the merits of the issue.


                                - 12 -
            2.   Analysis and Discussion on the Merits

     Code § 8.01-389 provides, in pertinent part, that "[t]he

records of any judicial proceeding and any other official

records of any court of this Commonwealth shall be received as

prima facie evidence provided that such records are

authenticated and certified by the clerk of the court where

preserved to be a true record."   "Code § 8.01-389 'codifies as

part of the official records exception to the hearsay rule

judicial "records" which are properly authenticated.'"   Taylor

v. Commonwealth, 28 Va. App. 1, 11, 502 S.E.2d 113, 117 (1998)

(citation omitted).

     Code § 8.01-391(C) provides:

               If any court or clerk's office of a
          court of this Commonwealth, of another state
          or country, or of the United States, or of
          any political subdivision or agency of the
          same, has copied any record made in the
          performance of its official duties, such
          copy shall be admissible into evidence as
          the original, whether the original is in
          existence or not, provided that such copy is
          authenticated as a true copy by a clerk or
          deputy clerk of such court.

     The above-quoted statutes put forth the generally accepted

method for admitting official documents, namely, that they be

properly authenticated and/or certified as to their accuracy.

Appellant correctly asserts that, absent authentication and/or

certification, the Commonwealth was required to follow Code




                              - 13 -
§ 8.01-392 or Code § 8.01-394 to replace the lost conviction

order.   Both cited code sections offer methods for replacing a

lost original.   However, if the Commonwealth was able to

sufficiently authenticate the exhibit, it did not need to rely

on Code §§ 8.01-392 or 8.01-394.

     Our review of the record reveals that the record does not

contain sufficient evidence authenticating Commonwealth's

exhibit 1.   Neither Separis nor Davis testified that they were

custodians of the records or that they were personally familiar

with the original order. 7   Likewise, the Commonwealth offered no

evidence that Hawkins was the custodian of the records or other

evidence through Hawkins establishing the exhibit's

authenticity.

                        3.   Harmless Error

     Although the trial court erred in admitting the

unauthenticated document, we find such error harmless.

     When improper evidence is offered to establish a fact

overwhelmingly established by other competent evidence, the

improper admission of that evidence constitutes harmless error.

See Hall v. Commonwealth, 12 Va. App. 198, 216, 403 S.E.2d 362,


     7
      Although Separis identified Commonwealth's exhibit 1 as
"the original sentencing order from case CR 93-321," the
Commonwealth elicited no information establishing the basis of
her knowledge, her prior awareness that appellant was convicted
in that case, or her firsthand knowledge that the exhibit was
accurate.


                               - 14 -
373 (1991); Williams v. Commonwealth, 4 Va. App. 53, 74, 354

S.E.2d 79, 91 (1987).   The harmless error doctrine "enables an

appellate court . . . to ignore the effect of an erroneous

ruling when an error clearly has had no impact upon the verdict

or sentence in a case."     Hackney v. Commonwealth, 28 Va. App.

288, 296, 504 S.E.2d 385, 389 (1998) (citation omitted).    An

error is harmless when a "'reviewing court, can conclude,

without usurping the jury's fact finding function, that, had the

error not occurred, the verdict would have been the same.'"

Davies v. Commonwealth, 15 Va. App. 350, 353, 423 S.E.2d 839,

840 (1992) (quoting Lavinder v. Commonwealth, 12 Va. App. 1003,

1005, 407 S.E.2d 910, 911 (1991) (en banc)).

     In prosecuting appellant for forging and uttering a public

record, the Commonwealth was required to prove that appellant

forged a public record, namely, the photocopy of the March 23,

1993 order for Case No. 93-321, and attempted to employ as true

that forged order.   See Code § 18.2-168.   Under the common law,

forgery "is defined as 'the false making or materially

altering'" of a document.     Fitzgerald v. Commonwealth, 227 Va.

171, 173-74, 313 S.E.2d 394, 395 (1984) (quoting Bullock v.

Commonwealth, 205 Va. 558, 561, 138 S.E.2d 261, 263 (1964)).       To

convict appellant, the Commonwealth merely had to prove that the

original order for Case No. 93-321 reflected appellant's

conviction and that appellant altered the photocopied order in


                                - 15 -
Case No. 93-321 to reflect that the charge was nolle prosequied.

Thus, the precise contents of the original order were not at

issue; all the Commonwealth had to prove was an original

conviction in Case No. 93-321.   This fact could be established

by circumstantial evidence.

      "'Circumstantial evidence is as competent and is entitled

to as much weight as direct evidence, provided it is

sufficiently convincing to exclude every reasonable hypothesis

except that of guilt.'"   Patrick v. Commonwealth, 27 Va. App.

655, 662, 500 S.E.2d 839, 843 (1998) (quoting Coleman v.

Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983)).     When

relying on circumstantial evidence, the Commonwealth need only

exclude hypotheses of innocence that flow from the evidence, not

those that flow from the imagination of defense counsel.     See

id.

      The record contains a copy of the March 23, 1993 transcript

from appellant's trial in Case No. 93-321.   At that proceeding,

appellant entered an Alford plea after which the trial judge

found appellant "guilty in 93-321 of the lesser included offense

of unlawful entry in an indictment originally charging him with

statutory burglary."

      The record also contains a copy of the June 16, 1995

transcript from appellant's show cause hearing in Case Numbers

93-321 and 93-322.   The trial judge explained on the record that


                              - 16 -
the hearing was initiated by Probation Officer Hawkins' March 9,

1995 letter informing him that appellant had failed to pay the

court-ordered restitution.   Hawkins identified Commonwealth's

exhibit 4 as a copy of the letter sent to the trial judge.    At

the top of the letter, Hawkins referenced Case Numbers 93-321

and 93-322.   At the hearing, appellant admitted he had not

completed the special term of his probation.

     Moreover, on February 8, 1994, appellant filed a "Motion to

Lessen Sentence" in the trial court.   He referenced his motion

with Case Numbers CR93-321 and CR93-322.   In that motion,

appellant wrote the following:

          On or about March 23rd, 1993, Defendant was
          sentenced a [sic] two (2) year probation,
          and with an order of restitution to be paid.

     Finally, Assistant Commonwealth's Attorney Norman testified

that, at the June 16, 1995 expungement proceeding, she told

appellant that Case Number 93-321 had not been nolle prosequied.

At that time, she told appellant that "it is [presently] across

the hall on the court's docket for a revocation hearing."

     The record contains substantial circumstantial evidence

establishing that the missing order in Case Number 93-321 was an

order of conviction, not an order of nolle prosequi.     Because

sufficient evidence established that the original order was a

conviction order, the Commonwealth did not need to have the

original order admitted or recreated to prevail.   Accordingly,


                              - 17 -
the admission of the unauthenticated copy of Commonwealth's

exhibit 1 was harmless error.

                                  II.

                      THE FEBRUARY 6, 1997 ORDER

                            A.   Background

     On April 29, 1996, at the conclusion of the evidence, the

jury found appellant guilty of forgery and uttering and fixed

punishment at two years for each offense.     The trial judge

sentenced appellant at that time to "two years in the

penitentiary" for each conviction and ruled that "[t]hese two

sentences will run consecutive to each other."     The final order

was entered on June 14, 1996 and was silent as to how the

sentences were to run.

     On September 4, 1996, appellant filed a "Motion to Modify

Sentence."    In his motion, appellant stated that he "has not

been transferred to the Department of Corrections as of the date

of this motion, and pursuant to section 19.2-303, Code of

Virginia, this Court maintains jurisdiction over the judgments

in the above cases to modify the terms of the sentencing

orders."

     In a letter to Circuit Court Judge Newman dated December

19, 1996, and entered in appellant's circuit court file on

December 20, 1996, appellant wrote the following:

             I have been transferred to the Department of
             Corrections on September 11, 1996, and the

                                 - 18 -
          ability to correspond with the Court has
          been impaired.

(Emphasis added.)

     On September 19, 1996, the trial judge entered an order

stating that the two sentences imposed for forgery and uttering

"are hereby directed to run concurrent."

     On February 6, 1997, the trial judge entered an order

vacating and setting aside the September 19, 1996 order.    The

trial judge explained that the "order of September 19, 1996 was

entered in error."

                     B.   Discussion and Analysis

     Code § 19.2-303 provides, in pertinent part:

          If a person has been sentenced for a felony
          to the Department of Corrections but has not
          actually been transferred to a receiving
          unit of the Department, the court which
          heard the case, if it appears compatible
          with the public interest and there are
          circumstances in mitigation of the offense,
          may, at any time before the person is
          transferred to the Department, suspend or
          otherwise modify the unserved portion of
          such a sentence.

(Emphasis added.)

     "By its explicit terms, [Code § 19.2-303] permits a trial

judge to retain jurisdiction to suspend or modify a sentence

beyond the twenty-one day limit of Rule 1:1 only if the person

sentenced for a felony has not been transferred to the

Department of Corrections."     D'Alessandro v. Commonwealth, 15

Va. App. 163, 168, 423 S.E.2d 199, 202 (1992) (emphasis added).

                                - 19 -
"[T]he burden of proving appellate jurisdiction rests upon the

appellant."    Id.

     The record contains no documents or transcripts showing

that a hearing was conducted on either motion prior to entry of

the orders.   "It is basic that an appellant has the primary

responsibility of ensuring that a complete record is furnished

to an appellate court so that the errors assigned may be decided

properly."    Ferguson v. Commonwealth, 10 Va. App. 189, 194, 390

S.E.2d 782, 785, aff'd in part, rev'd in part, 240 Va. ix, 396

S.E.2d 675 (1990).

     Not only did appellant fail to establish that the trial

court had jurisdiction over his case on September 19, 1996, when

it entered the order, the record shows that appellant was

transferred to the Department of Corrections on September 11,

1996, eight days before entry of the first order.   In the

absence of proof that appellant had not been transferred to the

custody of the Department of Corrections, and in light of proof

to the contrary, appellant failed to prove on this record that

the trial judge had authority to act on September 19, 1996.      See

D'Alessandro, 15 Va. App. at 168, 423 S.E.2d at 202.   Because

the trial court lacked jurisdiction to enter the September 19,

1996 order, that order was void.   Accordingly, the February 6,

1997 order vacating the void order was also void.




                               - 20 -
     For the reasons stated, appellant's convictions are

affirmed.

                                                       Affirmed.




                             - 21 -